DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 9-12 are pending:
	Claims 9-12 are rejected.
	Claims 1-8 have been canceled   
	Claims 9-12 have been amended. 
Continued Examination Under 37 CFR 1.114 

Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 07/11/2022. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.14. 
Applicant's submission filed on 07/11/2022 has been entered.
Response to Amendment
Amendments filed 07/11/2022 and 07/29/2022 have been entered. 
§101 rejection is maintained. 
Amendments have necessitated new grounds of rejections under §112 and §103. 
Response to Arguments
Arguments filed 07/11/2022 and 07/29/2022 have been entered. Arguments were fully considered. 
On pages 6-7 of Applicant’s arguments, Applicant argues:
The Office Action identifies the "determin[ing]" recitation of claims 9 and 11 as being an abstract idea. Specifically, the Office Action asserts that "[t]he limitation of determining whether or not a periodic inspection date has been reached for a plurality of units, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components." Office Action, p. 4. Applicant respectfully notes that claims 9 and 11 no longer include the "determin[ing]" recitation.

Accordingly, Applicant respectfully requests reconsideration and withdrawal of the  rejections under 35 U.S.C. @ 101, and allowance of the pending claims.

	This argument is not persuasive because claims recite an abstract idea and merely recite features that are routine and conventional in the art; furthermore, the claims do not integrate the claims into a particular practical application. Therefore, the claims are not patent eligible. 
On pages 10-15 of Applicant’s arguments, Applicant argues:
B. Neither Iovanni, nor the other cited references, teaches or suggests the above-quoted recitations of amended independent claims 9 and 11 

	This argument is moot because amendments have necessitated new grounds of rejection. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “injector unit configured to…” in claims 9 and 11; “liquid supply unit configured to…” in claims 9 and 11; “column oven unit configured to…” in claim 9 and 11; and “detector unit configured to…” in claims 9 and 11. 
	In interest of advancing prosecution, the “injector unit configured to…”, the “liquid supply unit configured to…”, the “column oven unit configured to…” and the “detector unit configured to…” are all interpreted to cover structure as recited in the specification or equivalents thereof.
	Applicant’s Specification states that the “injector unit configured to…” is an auto sampler unit equipped with sample plates, suction part and injector (see ¶21 and Fig. 2); the “liquid supply unit configured to…” is equipped with container, supply pumps and mixer (see ¶21 and Fig. 2); “column oven unit” is equipped with column and heater unit (see ¶21 and Fig. 2); the “detector unit” is for example a photodiode array detector, an UV-visible absorption detector, a spectral fluorescence detector, or a differential refractive index detector (see ¶21 and Fig. 2). 
	Moreover because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 9-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Dependent claims are hereby rejected due to dependency from rejected claims 9 and 11.
	Claims 9 and 11 recite the limitation “…when the current time provided by the real-time clock is later than at least one of a date obtained by adding an age of service at the reference date and the next inspection scheduled date”; said limitation is not supported by Applicant’s specification.
	Applicant’s specification states that “…when the next inspection scheduled date is not recorded, the date obtained by adding the age of service at the time of the installation date or the inspection date with the current date information, to thereby determine whether or not a periodic inspection notification is necessary (Step S3). If the current date has not reached the next inspection date, the processing is terminated as it is.” (see ¶30) and also states “For example, if the next inspection scheduled date collected from the liquid supply unit 3 has already passed the current date, it is judged that the periodic inspection notification of the unit 3 is necessary and a periodic inspection notification request is sent to the liquid supply unit 3” (see ¶31) which does not provide sufficient support for the limitation. Is the reference date recited in the claims the same as the installation date stated in the specification? Is the next inspection scheduled date recited in the claims the same as the inspection date stated in the specification? Is the current time recited in the claims the same as the current date stated in the specification? Is the “current time later than…” recited in the claims the same as the next inspection schedule date has already passed the current date? 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Dependent claims are hereby rejected due to dependency from rejected claims 9 and 11.
	Claims 9 and 11 recite the limitation “sending a periodic notification request…,when the current time provided by the real-time clock is later than at least one of a date obtained by adding an age of service at the reference date and the next inspection scheduled date”; it is unclear what is required by the claims when the current time, which always changing, is not later than the at least one date obtained, is the step of sending a periodic notification request no longer required? The claim is further indefinite because it is unclear how the current time is later than the date obtained by the age of service when the current time is always changing and the date obtained by the age of service is always changing since “age of service” is dependent on the current time. In interest of advancing prosecution, “when the current time is later than…” is interpreted to mean that a reference date/next inspection scheduled date has passed compared with the current time/date and the periodic notification request is required. 
	Claim 11 recites “the respective unit”; it is unclear what the respective unit refers to. Does the respective unit refer to a unit of the plurality of units or something different? In interest of advancing prosecution, it is interpreted that the claim requires a respective unit. 
Claim Rejections - 35 USC § 101
Claims 9-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 9 and 11 recite “compare, with the current time, the at least one of the reference date and the next inspection scheduled date; and for each of the plurality of units, send a periodic inspection notification request to the unit when the current time provided by the real-time clock is later than at least one of the reference date and the next inspection schedule date”. Dependent claims further refine processing functions and/or recite additional elements at a high level of generality therefore are rejected under 35 U.S.C. 101. 
The limitation of “comparing, with the current time…and sending a periodic inspection notification request…”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “periodic inspection processor”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “periodic inspection processor”, the “comparing…” step in the context of this claim encompasses a user making a comparison in the mind of the current time with the reference date or next inspection date by merely examining data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a particular practical application. In particular, the claim recites additional elements – a date information storage, plurality of units, integrated controller, real-time clock and display. The integrated controller, real-time clock, data information storage, plurality of units and display in the step are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a particular practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using an integrated controller, real-time clock, data information storage, plurality of units and display to perform the comparing step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Iovanni (US 2013/0218352) in view of Heidt (USPN 5,250,262) in view of Holmes (US 2013/0078625) in view of Hamada (USPN 8,894,931) and further in view of Brann (US 2013/0206653). 
	Regarding claim 9, Iovanni teaches the modular-type chromatographic analysis system (modular automated chromatography system) (see Entire Abstract and Title) configured to perform a chromatographic analysis by combining a plurality of units  (a plurality of modules; see claim 1) each having an independent housing (corresponds to housing of modules shown in Fig. 1A), the modular-type chromatographic analysis system being a liquid chromatograph (the chromatography system of Iovanni is a liquid chromatograph because liquid or solution is supplied to the column; see ¶52) which includes, as the plurality of units (i.e. plurality of modules), at least a liquid supply unit (Fig. 5, gradient pump supply 91; see ¶139 and Fig. 3; said gradient pump supply is an equivalent thereof – see §112f interpretation) configured to supply a mobile phase (“pump to deliver solutions”; see ¶139; the solution is the mobile phase), an injector unit (also referred to as “autosampler”; see ¶91 and Fig. 3; the autosampler is the same corresponding structure per Applicant’s specification – see §112f interpretation) configured to inject sample liquid into a supplied mobile phase (“injection by the use of an autosampler”; see ¶91)…and a detector unit (Fig. 5, UV detector system 83; see ¶137 and Fig. 3; the UV detector is the same corresponding structure per Applicant’s specification – see §112f interpretation) configured to detect components in an eluate eluted from the column (the detector 83 is downstream of column 81 as shown in Fig. 5 therefore configured to detect components in an eluate eluted from the column),
	 the modular-type chromatographic analysis system comprising an integrated controller (also referred to a “PC” or “computer”; see ¶32 and Fig. 1A)…and configured to control operations of 	the plurality of units so as to perform the chromatographic analysis (“computer with operating system…used for operation and control”; see ¶32), the integrated controller being provided independently in an independent unit different from the plurality of units (corresponds to PC 13 independent or separate from the plurality of modules as shown in Fig. 1A), 
	wherein each of the plurality of units (i.e. plurality of modules) includes a date information storage (also referred to as “memory”; see ¶32) to store at least one of a reference date (length of usage time; see ¶64) which becomes a reference for counting year and month at which periodic inspection of the unit is to be carried out (“software to instruct the user to replace or regenerate the component”; see ¶64)…
	wherein each of the plurality of units (i.e. plurality of modules) includes a communication interface to transmit at least one of the reference date (“software means communicating with the microcontroller of each module”; see claim 1; “length of usage time can be recorded and compared…”; see ¶64) and…to a periodic inspection processor (also referred to as the “system control software”; see ¶42) included in the integrated controller (i.e. PC or computer) (the system control software is in the computer; see ¶42); 
	wherein the periodic inspection processor (i.e. system control software) is configured to: 
		collect the at least one of the reference date (i.e. length of usage time) and…, which are stored in the date information storage (i.e. memory) in each unit (the computer/PC is configured to collect using by software in computer; see ¶42);
		for each of the plurality of units (i.e. plurality of modules), compare, …, the at least one of the reference date (“the number of times a component has been used and the length of usage time can be recorded and compared to the maximum number of uses or length of use time”; see ¶64)…; and 
	for each of the plurality of units (i.e. plurality of modules), send a periodic inspection notification request to the unit (“the software automatically…notifies the user in case of discrepancies”; see ¶55)…; and 
	wherein each of the plurality of units (i.e. plurality of modules) includes a display (Fig. 1A, status indicator or data indicator 19; see ¶70) configured to display prompt information prompting implementation of the periodic inspection in response to receiving the periodic inspection notification request sent from the periodic inspection processor (“status indicator, data indicator indicating operational information pertaining to the fluid manipulation component”; see ¶70; “the status indicator can be any device that transmits a visual”; see ¶25). 
	Iovanni does not teach (1) a real-time clock providing a current time in said integrated controller; (2) a next inspection scheduled date; (3) that said date information storage unit stores a reference date of periodic inspection regardless of an actual operating time and the next inspection scheduled date; (4) that said communication interface transmits the next periodic inspection schedule date to a periodic inspection processor included in the integrated controller; (5) that said periodic inspection processor configured to compare, with the current time, the at least one of the reference date and the next inspection scheduled date for each of the plurality of units; and (6) that said periodic inspection process configured to send a periodic inspection notification request to the unit when the current time provided by the real-time clock is later than at least one of a date obtained by adding an age of service at the reference date and the next inspection scheduled date for each of the plurality of units; and (7) a column oven unit configured to control a temperature of a column which separates components of the sample liquid.
	In a related field of endeavor, Heidt teaches a chemical analyzer (see Entire Abstract) comprising a real time clock (see C49/L50-55) proving current time (the real time clock provides clock data) (see C49/L50-55).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the integrated controller (computer) of Iovanni by incorporating the real time clock of Heidt because said real time clock provides the benefit of providing real time information to the user as tests are being run (Heidt, see C2/L55-60).
	The combination of references does not teach (2) - (7).
	In a related field of endeavor, Holmes teaches a fluid handling apparatus and configurations (see Entire Abstract) comprising a next (regular or irregular intervals; see ¶1520) inspection (calibration and/or maintenance on a periodic basis; see ¶1520) scheduled date (time-based schedule or user-based schedule; see ¶1520).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the date information storage unit of Iovanni by configuring a next inspection scheduled date as disclosed by Holmes because said configuration provides the benefit of quality control (Holmes, see ¶1521). Additionally, it would have been obvious to further modify the date information storage unit of Iovanni by configuring a reference date and next scheduled date regardless of an actual operating time (time-based schedule) as disclosed by Holmes because it is the simple addition of a known reference date to a known date information storage unit device obviously resulting in providing device calibration and/or maintenance with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). 
	Additionally, Iovanni (as modified by Holmes) teaches (4) & (5) because the next periodic inspection data (Holmes, i.e. scheduled calibrations/maintenance on regular or irregular intervals) is included in the periodic inspection processor (Iovanni, i.e. software system in PC) and one of ordinary skill in the art would have had the expectation of success of communicating and comparing said data (Holmes, i.e. scheduled calibrations/maintenance on regular or irregular intervals).  
	The combination of references does not teach (6)-(7).  
	In a related field of endeavor, Hamada teaches a sample analyzer (see Entire Abstract) wherein a periodic inspection notification request to the unit (“the CPU 51a records information showing that the reagent replacement of the reagent is needed”; see C15/L48-58) when the current time (current date; see C15/L48-58) is later than at least one of a date obtained by adding an age of service at the reference date (“the CPU 51a compares the expiry date obtained…with the current date and determines whether the expiry date has passed. When the expiry date has passed…”; see C15/L48-58 and Fig. 16) of a unit (reagent; see C15/L48-58).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the periodic inspection processor of Iovanni (as modified by Heidt and Holmes) by configuring said processor to send a notification request when the current time is later than at least one of a date obtained by adding an age of service at the reference date as disclosed by Hamada because it is desirable to notify a user when it’s time to perform replacement (Hamada, see C17/L20-40) and for the benefit of replacing expired components. 
	The combination of references does not teach (7). 
	In a related field of endeavor, Brann teaches a modular multiple-column chromatography cartridge (see Entire Abstract) comprising a column oven unit (also referred to as “heater”; see ¶45; the heater is the same corresponding structure per Applicant’s specification – see §112f interpretation) configured to control a temperature of a column (“heaters 58 in intimate contact with one or more of the contained column so as to control temperature”) (see ¶45) which separates components of the sample liquid.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the column (chromatographic separation column) of Iovanni by incorporating the heater of Brann because said heater achieves a desired temperature within the column (Brann, see ¶46) and it is desirable to control temperature for purposes of controlling chromatographic separation (Brann, ¶49).  
	Regarding claim 10, Iovanni, Heidt, Holmes, Hamada and Brann teach the modular-type chromatographic analysis system as recited in claim 9, wherein the periodic inspection processor (Iovanni, i.e. software system in PC or computer) is further configured to collect the at least one of the reference date (Iovanni, i.e. length of usage time) and the next inspection scheduled date (Holmes, i.e. scheduled calibrations/maintenance on regular or irregular intervals) stored in the date information storage in each unit of the plurality of units at power-on or start up (auto-calibration upon start-up; Iovanni, see ¶64). 
	Regarding claim 11, Iovanni teaches a method of providing periodic inspection notifications in a modular-type chromatographic analysis system (modular automated chromatography system; see Entire Abstract and Title), the modular-type chromatographic analysis system being a liquid chromatograph (the chromatography system of Iovanni is a liquid chromatograph because liquid or solution is supplied to the column; see ¶52) which includes an integrated controller…and a plurality of units (a plurality of modules; see claim 1) not having a real-time clock providing the current time (Iovanni does not require a real-time clock in the plurality of units), the plurality of units (i.e. plurality of modules) consisting of a liquid supply unit (Fig. 5, gradient pump supply 91; see ¶139 and Fig. 3; said gradient pump supply is an equivalent thereof – see §112f interpretation) configured to supply a mobile phase (“pump to deliver solutions”; see ¶139; the solution is the mobile phase), an injector unit (also referred to as “autosampler”; see ¶91 and Fig. 3; the autosampler is the same corresponding structure per Applicant’s specification – see §112f interpretation) configured to inject sample liquid into a supplied mobile phase (“injection by the use of an autosampler”; see ¶91),…and a detector unit (Fig. 5, UV detector system 83; see ¶137 and Fig. 3; the UV detector is the same corresponding structure per Applicant’s specification – see §112f interpretation) configured to detect components in an eluate eluted from the column (the detector 83 is downstream of column 81 as shown in Fig. 5 therefore configured to detect components in an eluate eluted from the column), the method comprising: 
	storing, in a memory (also referred to as “memory”; see ¶32) of each of the plurality of units (i.e. plurality of modules), at least one of a reference date (i.e. length of usage time) which becomes a reference for counting year and month at which periodic inspection of the respective unit is to be carried out (“software to instruct the user to replace or regenerate the component”; see ¶64)…; 
	transmitting at least one of the reference date…from each of the plurality of units to the integrated controller (“software means communicating with the microcontroller of each module”; see claim 1; “length of usage time can be recorded and compared…”; see  ¶64); 
	collecting, at the integrated controller (i.e. PC or computer), the at least one of the reference date (i.e. length of usage time) and…stored in the memory (i.e. memory) of each of the plurality of units (i.e. plurality of modules) (collecting step enabled by software in computer; see ¶42); 
	for each of the plurality of units (i.e. plurality of modules), comparing,…, the at least one of the reference date and…collected from the memory of each of the plurality of units (i.e. plurality of modules) (“the number of times a component has been used and the length of usage time can be recorded and compared to the maximum number of uses or length of use time”; see ¶64); 
	for each of the plurality of units (i.e. plurality of modules), sending a periodic inspection notification request from the integrated controller (i.e. PC or computer) to a unit of the plurality of units (i.e. plurality of modules) (“the software automatically…notifies the user in case of discrepancies”; see ¶55),…, and  	
	displaying, on a display at the unit (status indicator or data indicator 19; see ¶70 and Fig. 1A), prompt information prompting implementation of the periodic inspection in response to receiving the periodic inspection notification request (“status indicator, data indicator indicating operational information pertaining to the fluid manipulation component”; see ¶70; “the status indicator can be any device that transmits a visual”; see ¶25).
	Iovanni does not teach: (1) a real-time clock providing a current time in said integrated controller; (2) collecting the next inspection scheduled date; (3) storing a reference date regardless of an actual operating time and a next inspection scheduled date; (4) transmitting the next inspection scheduled date; (5) comparing, with the current time, the at least one of the reference date and the next inspection scheduled date collected from the memory of each of the plurality of units; (6) sending said periodic inspection notification request from the integrated controller when the current time provided by the real-time clock is later than at least one of a date obtained by adding an age of service at the reference date and the next inspection scheduled date, and  (7) a column oven unit configured to control a temperature of a column which separates components of the sample liquid.
	In a related field of endeavor, Heidt teaches a chemical analyzer (see Entire Abstract) comprising a real time clock (see C49/L50-55) proving current time (the real time clock provides clock data) (see C49/L50-55).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Iovanni by incorporating the real time clock of Heidt because said real time clock provides the benefit of providing real time information to the user as tests are being run (Heidt, see C2/L55-60).
	The combination of references does not teach (2) - (7).
	In a related field of endeavor, Holmes teaches a fluid handling apparatus and configurations (see Entire Abstract) comprising a next (regular or irregular intervals; see ¶1520) inspection (calibration and/or maintenance on a periodic basis; see ¶1520) scheduled date (time-based schedule or user-based schedule; see ¶1520).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Iovanni by incorporating the step of providing a next inspection scheduled date as disclosed by Holmes because said configuration provides the benefit of quality control (Holmes, see ¶1521). Additionally, it would have been obvious to further modify the method of Iovanni by incorporating the date of providing a reference date and next scheduled date regardless of an actual operating time (time-based schedule) as disclosed by Holmes because it is the simple addition of a known reference date to a known date information storage unit device obviously resulting in providing device calibration and/or maintenance with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). 
	Additionally, Iovanni (as modified by Holmes) teaches (4) & (5) because the next periodic inspection data (Holmes, i.e. scheduled calibrations/maintenance on regular or irregular intervals) is included in the periodic inspection processor (Iovanni, i.e. software system in PC) and one of ordinary skill in the art would have had the expectation of success of communicating and comparing said data (Holmes, i.e. scheduled calibrations/maintenance on regular or irregular intervals).  
	The combination of references does not teach (6)-(7).  
	In a related field of endeavor, Hamada teaches a sample analyzer (see Entire Abstract) wherein a periodic inspection notification request to the unit (“the CPU 51a records information showing that the reagent replacement of the reagent is needed”; see C15/L48-58) when the current time (current date; see C15/L48-58) is later than at least one of a date obtained by adding an age of service at the reference date (“the CPU 51a compares the expiry date obtained…with the current date and determines whether the expiry date has passed”; see C15/L48-58 and Fig. 16; the date has passed therefore the current time is later than the reference date) of a unit (reagent; see C15/L48-58).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Iovanni (as modified by Heidt and Holmes) by incorporating the step of sending a notification request when the current time is later than at least one of a date obtained by adding an age of service at the reference date as disclosed by Hamada because it is desirable to notify a user when it’s time to perform replacement (Hamada, see C17/L20-40) and for the benefit of replacing expired components. 
	The combination of references does not teach (7). 
	In a related field of endeavor, Brann teaches a modular multiple-column chromatography cartridge (see Entire Abstract) comprising a column oven unit (also referred to as “heater”; see ¶45; the heater is the same corresponding structure per Applicant’s specification – see §112f interpretation) configured to control a temperature of a column (“heaters 58 in intimate contact with one or more of the contained column so as to control temperature”) (see ¶45) which separates components of the sample liquid.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Iovanni by incorporating the heater of Brann because said heater achieves a desired temperature within the column (Brann, see ¶46) and it is desirable to control temperature for purposes of controlling chromatographic separation (Brann, ¶49). 
	Regarding claim 12, Iovanni, Heidt, Holmes, Hamada and Brann teach the method as recited in claim 11, wherein the collecting the at least one of the reference date (Iovanni, i.e. length of usage time) and the next inspection scheduled date (Holmes, i.e. scheduled calibrations/maintenance on regular or irregular intervals) is performed at power-on or start up (auto-calibration upon start-up; Iovanni, see ¶64). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778